GRABER, Circuit Judge,
dissenting.
I respectfully dissent.
We may not reverse and adverse credibility finding unless the evidence compels that result. 8 U.S.C. § 1252(b)(4)(B); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). In my view, the evidence does not compel a fact-finder to believe Petitioner.
In several respects, Petitioner’s testimony was contradictory, and in several respects, the testimony was inconsistent with his asylum application. Additionally, Petitioner’s testimony contradicted his own documentary evidence concerning the nature of his alleged relationship to Seye Abrha. Some of the inconsistencies, such as those pertaining to where he said he was seized, how he was related to Seye Abrha, and how well he knew Seye Abrha, went to the heart of the claim. See Malhi, 336 F.3d at 992-93 (“The discrepancies must go to the heart of the asylum claim”(eiting Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001) (per curiam))). The inconsistencies were significant and not trivial. Athough Petitioner tried to explain the discrepancies, the immigration judge and the Board of Immigration Appeals were not compelled to credit the explanations.
Accordingly, the petition should be denied.